DEKLE, Justice
(dissenting) :
It is patent error for a Commission contemporaneously to find that the utility’s proposed rate increase is necessary and past due; that the proposed increased rate does not even produce sufficient revenue to meet the utility’s expenses; and then to defer the application and collection of such increased fee until April 1, 1973. Meanwhile, the utility admittedly continues to lose money contrary to applicable principles and statute.1 This is clearly error and the cause should be remanded for immediate application of the increase.
The fact that April 1, now the designated (deferred) date of increase, is “imminent” is no justification for delaying application of the newly approved rate even for that brief time. It simply extends the period, which has been running already, during which the utility has been losing money. I would make the rate immediately effective. Utilities Operating Co. v. King, 143 So.2d 854 (Fla.1962).
I must therefore respectfully dissent.

. Fla.Stat. § 367.081(2) — Guaranteeing fair return on investment.